Name: Political and Security Committee Decision (CFSP) 2015/927 of 9 June 2015 on the appointment of the Head of Mission of the European Union mission to provide advice and assistance for security sector reform in the Democratic Republic of the Congo (EUSEC RD Congo) and repealing Decision EUSEC/1/2012 (EUSEC/1/2015)
 Type: Decision
 Subject Matter: EU institutions and European civil service;  defence;  Africa;  international affairs;  European construction;  politics and public safety
 Date Published: 2015-06-17

 17.6.2015 EN Official Journal of the European Union L 150/21 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2015/927 of 9 June 2015 on the appointment of the Head of Mission of the European Union mission to provide advice and assistance for security sector reform in the Democratic Republic of the Congo (EUSEC RD Congo) and repealing Decision EUSEC/1/2012 (EUSEC/1/2015) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular Article 38 thereof, Having regard to Council Decision 2010/565/CFSP of 21 September 2010 on the European Union mission to provide advice and assistance for security sector reform in the Democratic Republic of the Congo (EUSEC RD Congo) (1), and in particular Article 8 thereof, Whereas: (1) Pursuant to Article 8 of Decision 2010/565/CFSP, the Political and Security Committee (PSC) is authorised, in accordance with the third paragraph of Article 38 of the Treaty on European Union, to take the relevant decisions for the purpose of exercising the political control and strategic direction of EUSEC RD Congo, including decisions regarding the appointment of a Head of Mission. (2) On 8 June 2015, the Council adopted Decision (CFSP) 2015/883 (2) extending the European Union mission to provide advice and assistance for security reform in the Democratic Republic of the Congo (EUSEC RD Congo) until 30 June 2016. (3) On 2 October 2012, the PSC adopted Decision EUSEC 1/2012 (3), appointing Colonel Jean-Louis NURENBERG as Head of Mission of EUSEC RD Congo. (4) The High Representative of the Union for Foreign Affairs and Security Policy proposed the appointment of Colonel Johan DE LAERE as Head of Mission of EUSEC RD Congo in place of Colonel Jean-Louis NURENBERG from 1 July 2015 for a period of one year, HAS ADOPTED THIS DECISION: Article 1 Colonel Johan DE LAERE is hereby appointed Head of Mission of the European Union mission to provide advice and assistance for security sector reform in the Democratic Republic of the Congo (EUSEC RD Congo) from 1 July 2015 to 30 June 2016. Article 2 Political and Security Committee Decision EUSEC/1/2012 is repealed with effect from 1 July 2015. Article 3 This Decision shall enter into force on the date of its adoption. It shall apply from 1 July 2015. Done at Brussels, 9 June 2015. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 248, 22.9.2010, p. 59. (2) Council Decision (CFSP) 2015/883 of 8 June 2015 amending and extending Decision 2010/565/CFSP on the European Union mission to provide advice and assistance for security sector reform in the Democratic Republic of the Congo (EUSEC RD Congo) (OJ L 143, 9.6.2015, p. 14). (3) Political and Security Committee Decision EUSEC/1/2012 of 2 October 2012 on the appointment of the Head of Mission of the European Union mission to provide advice and assistance for security sector reform in the Democratic Republic of the Congo (EUSEC RD Congo) (OJ L 272, 6.10.2012, p. 19).